184 F.2d 843
50-2 USTC  P 9482
FEDERAL MACHINE & WELDER CO.v.COMMISSIONER OF INTERNAL REVENUE.
No. 11041.
United States Court of Appeals Sixth Circuit.
Oct. 17, 1950.

Eugene Meacham, Washington, D.C., Eugene Meacham and Benjamin C. O'Sullivan, Washington, D.C., for petitioner.
Theron, L. Caudle, Charles Oliphant, Bernard D. Daniels, Ellis N. Slack and Hilbert P. Zarky, Washington, D.C., S. Dee Hanson, Washington, D.C., for respondent
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This petition by the taxpayer for review of the decision of the Tax Court upholding deficiencies in income tax, declared value excess-profits tax for the year ended September 30, 1941, has been heard and duly considered upon the whole record, the oral arguments and briefs of attorneys, and the findings of fact and opinion of the Tax Court of the United States;


2
And it being the opinion of this court that the decision of the Tax Court should be sustained upon the basis of its findings of fact, which are supported by substantial evidence and are not clearly erroneous, and upon the succinct reasoning of that tribunal;


3
The decision of the Tax Court is affirmed.